Citation Nr: 1012868	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-18 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a left inguinal 
hernia repair, currently rated as 0 percent disabling.

2.  Entitlement to an increased rating for hypertension, 
currently rated as 20 percent disabling.

3.  The propriety of severance of service connection for 
compensation due to an undiagnosed illness manifested by 
joint pain in wrists, elbows, knees, ankles, and lower back.  

4.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to May 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2005 rating decisions by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
Notices of disagreement were received in July 2005, a 
statement of the case was issued in September 2005, and a 
substantive appeal was received in June 2006.   

The Board notes that prior to June 2005 rating decision 
which severed service connection for an undiagnosed illness 
manifested by joint pain, the issue of an increased rating 
for that undiagnosed illness which was in appellate status 
at the time of the severance is effectively rendered moot.  
38 C.F.R. § 3.400(o) provides that a retroactive increase 
will not be awarded after basic entitlement has been 
terminated, such as by severance of service connection. 

The Board notes that at the Veteran's December 2009 Board 
hearing, the Veteran testified as to a skin disability.  It 
appears that he believes that the skin disorder is 
associated with his gout.  In light of the following 
determination of the Board on the gout issue, this matter is 
referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  The Veteran's left inguinal hernia repair is not 
manifested by an inguinal hernia that is readily reducible 
and well supported by truss or belt; the disability does 
result in a pulling pain on movement.   

2.  The Veteran's hypertension is not manifested by 
diastolic pressure that is predominantly 120 or more.  

3.  A September 1998 rating decision granted entitlement to 
service connection for an undiagnosed illness manifested by 
joint pain in wrists, elbows, knees, ankles, and lower back.  
 
4.  The September 1998 grant of service connection for an 
undiagnosed illness manifested by joint pain in wrists, 
elbows, knees, ankles, and lower back was clearly and 
unmistakably erroneous in that the disability has been 
diagnosed as gout. 

5.  The Veteran's gout was manifested during his active duty 
service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent evaluation 
(but no higher) for the Veteran's service-connected left 
inguinal hernia repair have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and 
Codes 7301, 7338 (2009).

2.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the Veteran's service-connected 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7101 
(2009).

3.  The criteria for severance of service connection for an 
undiagnosed illness manifested by joint pain in wrists, 
elbows, knees, ankles, and lower back have been met.  38 
U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. §§ 
3.103(b)(2), 3.105(d) (2009).

4.  Gout was incurred in the Veteran's active duty service.  
38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant with notice in July 2005, 
subsequent to the initial adjudication.  While the notice 
was not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in 
the adjudication process.  The claims were subsequently 
readjudicated in a September 2005 statement of the case and 
a September 2009 supplemental statement of the case, 
following the provision of notice.  The appellant has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Nonetheless, the Board notes that the RO re-
issued VCAA notice that fully complied with Dingess.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records; assisted the 
appellant in obtaining evidence; afforded the Veteran 
physical examinations in April 1998, February 2001, October 
2002, April 2004, September 2008, and April 2009; obtained 
medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  
 
Hernia
The Veteran's service-connected left inguinal hernia repair 
has been rated by the RO under the provisions of Diagnostic 
Code 7338.  Under this regulatory provision, a 
noncompensable rating is warranted where the inguinal hernia 
is small, reducible, or without true hernia protrusion.  A 
10 percent rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent evaluation is 
warranted for a small hernia, which is postoperative and 
recurrent or unoperated irremediable, and not well supported 
by a truss, or not readily reducible.  A 60 percent 
evaluation is warranted for a large, postoperative, 
recurrent hernia that is not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  Note: Add 10 percent for bilateral involvement, 
providing the second hernia is compensable. 38 C.F.R. 
§ 4.114, Diagnostic Code 7338.

At the Veteran's December 2009 Board hearing, when asked 
what problems he was having with his hernia, he stated "just 
a lot of pain in my groin area."  He also noted that the 
pain makes it difficult to walk.  He was asked whether the 
hernia pops out and the Veteran denied it.  

The Veteran underwent a VA examination in September 2008.  
The examiner reviewed the claims file in conjunction with 
the examination.  The Veteran stated that he did not have 
any problems except that he gets a twinge of pain in his 
groin approximately two times per week (each lasting from a 
few minutes to 15 minutes).  Approximately 50% of the time, 
the pain causes him to have to stop his physical activity.  
He has had no additional surgery and he has not missed any 
days of work in the past year due to his hernia.  There were 
no other functional limitations.  Examination of the left 
groin showed that no hernia palpated.  The examiner 
diagnosed left inguinal hernia repair with residual pain.  

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for rating purposes.

Based on the medical evidence of record, the Board must find 
that a compensable rating for the Veteran's left inguinal 
hernia is not warranted under the provisions of Code 7338.  
The VA examination found no reoccurrences of a hernia and no 
residuals that would warrant a 10 percent rating.  

However, at the VA examination the Veteran reported pain, 
and he reiterated this at the December 2009 Board hearing.  
At that time, he testified as to a pulling type pain on 
movement.  The Board believes the Veteran to be a credible 
witness.  The provisions of Code 7301 provide for a 10 
percent rating for adhesions which result in pulling pain on 
attempting work or aggravated by movements of the body.  The 
Board believes that this rating code may be reasonably 
applied to the Veteran's disability picture by analogy.  
Accordingly, the Board finds that a 10 percent rating is 
warranted for his inguinal hernia repair disability.  
However, a higher rating is not available under any criteria 
based on current symptomatology.  The criteria for a higher 
rating under that Code requires gastrointestinal symptoms 
which would not be appropriate in this case to apply by 
analogy.  

Hypertension
The Veteran's service-connected hypertension has been rated 
by the RO under the provisions of Diagnostic Code 7101.  
Under this regulatory provision, a 60 percent rating is 
warranted if the diastolic pressure is predominantly 130 or 
more; a 40 percent rating is warranted if the diastolic 
pressure is predominantly 120 or more; a 20 percent rating 
is warranted if the diastolic pressure is predominantly 110 
or more or systolic pressure is predominantly 200 or more; 
and a 10 percent rating is warranted if the diastolic 
pressure is predominantly 100 or more or systolic pressure 
is predominantly 160 or more, or minimum evaluation for an 
individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.

The Board notes that the Veteran filed an earlier claim for 
a rating in excess of 20 percent.  The Board denied the 
claim March 2004.  In regards to the current claim, the 
Veteran testified at his December 2009 Board hearing that he 
takes blood pressure medication once per day (two pills).  
He also testified that he takes blood pressure readings 
approximately twice per week (every three to four days).  He 
typically takes his blood pressure in the morning.  If it 
reads very high, he takes the medication and tries to relax 
for a while.  Then he takes the readings again.  He stated 
that he takes the reading at the same time each time.  The 
readings measure approximately 168-170/130-135.  Sometimes 
the diastolic pressure will read 140 or 150.  He testified 
that his blood pressure goes down a little when he takes his 
medication 

The Veteran underwent a VA examination in September 2008.  
The examiner reviewed the claims file in conjunction with 
the examination.  She noted that the Veteran began taking 
medication for hypertension in 1997 and that he sees his 
doctor every three to six months.  He also reported doing 
self checks once or twice per day and that his blood 
pressure usually runs approximately 150/108.  He watches his 
diet but is not exercising due to pain in his joints.  Upon 
examination, the Veteran was morbidly obese.  His blood 
pressure was 156/90, 156/90, and 156/90.  She diagnosed the 
Veteran with hypertension with no clinical or objective 
findings for diagnosis of a heart condition.  

Since the September 2008 VA examination, outpatient 
treatment records reflect blood pressure readings of:

182/124	170/91	
148/94	140/73	
154/88	140/90	
130/84	175/117

The Board notes that in order to warrant a rating in excess 
of 20 percent, the Veteran's disability must be manifested 
by diastolic pressure that is predominantly 120 or more.  
There is only one reading in which the diastolic pressure is 
120 or greater.  

The Board notes the Veteran's testimony that his home 
diastolic readings are usually 130-135.  However, in a 
matter such as this which relies on medical testing, the 
Board believes that the readings taken by trained medical 
personnel may reasonably be presumed to be more accurate 
than at home readings taken by a layperson.  As such, the 
Board finds that the readings taken by medical personnel are 
entitled to more weight than those take by the Veteran.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 percent for hypertension 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Extraschedular Consideration

As to both raging issues, potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
have also been considered but the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as 
discussed above, the evidentiary record in this case 
persuasively shows that the Veteran's left inguinal hernia 
and hypertension symptoms squarely match the type and degree 
of the examples set forth under the criteria for the current 
noncompensable and 20 percent schedular ratings 
respectively.  Consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a 
case where the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  See 
generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board 
therefore finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) is not warranted 
in this case.  

Severance of service connection

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The Veteran 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should 
be maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d); see 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  The 
Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, supra. 

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  However, it has been held that although 
the same standards apply in a determination of CUE error in 
a final decision under section 3.105(a) and a determination 
as to whether a decision granting service connection was the 
product of CUE for the purpose of severing service 
connection under section 3.105(d), section 3.105(d) does not 
limit the reviewable evidence to that which was before the 
RO in making its initial service connection award. Daniels, 
10 Vet. App. at 480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after 
the original granting of service connection.  Thus, "[i]f 
the Court were to conclude that ... a service-connection 
award can be terminated pursuant to § 3.105(d) only on the 
basis of the law and record as it existed at the time of the 
award thereof, VA would be placed in the impossible 
situation of being forever bound to a prior determination 
regardless of changes in the law or later developments in 
the factual record." Id.

Upon review, with regard to the issuance of the proposed 
rating decision and notice of severance, it appears that VA 
has complied with relevant due process considerations with 
respect to the reduction, and the Veteran has not contended 
otherwise.  See 38 C.F.R. § 3.105(d).  The April 2004 VA 
examiner's report is quite detailed and conveys the overall 
opinion that a diagnosis of an undiagnosed illness was 
clearly incorrect, and that the correct diagnosis is gout.  
The examiner stated that there was absolutely no doubt in 
his mind in this regard.  The Board finds that this report 
includes a summary of the facts and reasons for the opinion 
and therefor substantially meets the 38 C.F.R. § 3.105(d) 
requirement of an examiner's certification that the initial 
diagnosis was clearly erroneous.  

The RO issued a September 1998 rating decision in which it 
granted service connection for an undiagnosed illness 
manifested by joint pain in wrists, elbows, knees, ankles, 
and lower back.  The basis of the grant was an April 1998 VA 
examination in which the Veteran complained of pain that he 
attributed to a 1993 accident in service.  He reported that 
he went to several physicians but was unable to obtain a 
diagnosis; and that x-rays of the ankles and knees were 
inconclusive.  After a through examination, the examiner 
simply diagnosed the Veteran with pain in the ankles, knees, 
elbows, shoulders, wrists, and low back with no evidence of 
any significant focal neuromuscular functional deficits.  

The RO granted the Veteran a 10 percent rating effective 
June 24, 1998 (the date of receipt of the claim).  The 
Veteran underwent another VA examination in February 2001.  
The examiner noted that the Veteran's bloodwork revealed an 
elevated uric acid of 14.4 (compared with a normal reading 
of 7.4).  The examiner diagnosed the Veteran with 
osteoarthritis involving the right ankle, severe; left foot; 
and both wrists.  He did not diagnose the Veteran with gout.  

The Veteran underwent another VA examination in October 
2002.  The examiner diagnosed the Veteran with gout 
involving his bilateral elbows; a right ulnar spur involving 
his wrist; osteoarthritis of both wrists; old boxer fracture 
of the fifth right metacarpal joint; osteoarthritis 
involving both knees; osteoarthritis involving both ankles; 
osteoarthritis of the bilateral midfoot; and gout.  The RO 
issued a November 2002 rating decision in which it denied an 
increased rating.  The Veteran appealed to the Board and the 
Board remanded the claim because it could not determine 
which symptoms were the result of an undiagnosed illness, 
and which symptoms were the result of non-service connected 
gout and arthritis.  

The Veteran underwent another VA examination in April 2004.  
The examiner reviewed the claims file in conjunction with 
the examination.  The Veteran complained of pain in 
virtually all of his joints.  The pain was so severe that 
for hours (sometimes days) he was unable to move certain 
joints.  It caused him to be unable to maintain any form of 
employment.  The examiner stated that he reviewed the prior 
VA examination reports; the multiple notes in the hospital's 
computer including the almost monthly visits to the 
Rheumatology Clinic in recent months; and the July 2003 
hearing transcript.  The examiner stated that based on his 
examination and the review of all this material, "there is 
absolutely no doubt in my mind in reference to the so-called 
undiagnosed illness.  There is simply no undiagnosed 
illness.  This condition has been well documented by the 
Rheumatology Service at this hospital as being severe gouty 
polyarthritis.  In short, that means he has gout.  This was 
also part of his family history, as his father had the same 
thing.  His blood uric acid levels have been measured 
multiple times since 1999 and have always been consistently 
high."  The examiner also noted that synovial fluid was 
taken from one of his knees in 2000; and that it was 
positive for uric acid crystals.  He noted that a 24 hour 
urine specimen was collected and was reported as under 
excretion of uric acid.  He noted x-ray reports in 2002 that 
show arthritic changes as well as crystal formation in the 
joints that are characteristic of gouty arthritis; and there 
are multiple notations in the Rheumatology records of tophi 
at various joints, which are also characteristic of gout.  
He concluded by reiterating that "this is clearly not an 
undiagnosed illness of any form.  Rather, this is an 
inherited disease which is well known, well documented and 
affecting all of his joints."  He diagnosed the Veteran with 
crystal-proven gouty polyarthritis.  

In short, the February 2001 examiner diagnosed the Veteran 
with osteoarthritis.  The October 2002 examiner diagnosed 
the Veteran with gout and various forms of osteoarthritis; 
and the April 2004 examiner diagnosed the Veteran with 
crystal-proven gouty polyarthritis.  

Given that the Veteran's various joint pains have all been 
attributed to clinical diagnoses, the Board finds that the 
September 1998 grant of service connection for an 
undiagnosed illness manifested by joint pain in wrists, 
elbows, knees, ankles, and lower back was properly severed.

Upon consideration of all of the evidence of record, the 
Board finds that the September 1998 allowance of service 
connection for an undiagnosed illness manifested by joint 
pain in wrists, elbows, knees, ankles, and lower back was 
clearly and unmistakably erroneous.  Service connection for 
an undiagnosed illness manifested by joint pain in wrists, 
elbows, knees, ankles, and lower back should not have been 
granted and was appropriately severed in accordance with the 
procedures set forth for such actions.

Service Connection for Gout

The remaining question is whether service connection is 
warranted for gout, the medical diagnosis clearly found to 
be correct in the Veteran's case.  It appears that the RO 
has considered and denied any secondary relationship to 
hypertension.  

In the Board's view, however, the medical finding that the 
Veteran's multi-joint symptoms are due to gout, and 
therefore not due to an undiagnosed illness, compels 
consideration of whether the gout is directly due to 
service.  After all, when the Veteran filed his claim in 
1998, as a layperson he did not know the diagnosis for his 
symptoms.  He only believed that they were related to 
service.  

A review of the various medical reports shows that the 
Veteran has been somewhat consistent in reporting to medical 
personnel that his joint symptoms began in the early 1990's.  
He told the August 1998 VA examiner that his joint pain 
began in 1993 after an accident.  At the February 2001 VA 
examination, he told the examiner that he had swelling of 
both ankles with significant pain in 1992 followed by 
swelling of the elbows and wrists in 1994.  Service 
treatment records do in fact document various joint 
complaints, including the right foot (with an unclear 
reference to the big toe) in February 1990, and again in 
August 1992.  Service treatment records, however, suggest 
that medical personnel were unable to find any clear 
diagnosis, even after x-rays.  Some comments appear to link 
the complaints to sports injuries or other inservice events.  
At any rate, gout was not diagnosed, nor was it apparently 
considered during service.  At the time of the Veteran's 
separation examination in December 1993, the Veteran did 
report a history of painful and swollen joints and foot 
trouble.  

The September 2008 VA examination report shows that the 
examiner reviewed the claims file and service medical 
records.  The examiner commented that the gout started in 
the early 1990's; it is not clear whether this was history 
reported by the Veteran or based on the examiner's 
independent review of the claims file.  The record also 
includes several lay statements in support of the Veteran's 
claim, one of which is a July 1998 statement to the effect 
that the witness observed the Veteran's swollen ankles over 
the previous three years. 

The evidence in this case is not entirely clear.  However, 
the Board is left with the impression that it is at least as 
likely as not that some of the multiple joint complaints and 
symptoms documented during service are the same as those 
which were noted after service and initially thought to be 
due to an undiagnosed illness and then subsequently 
medically determined to be manifestations of gout.  Service 
connection for gout is therefore warranted.  

In the Board's view, the severance of the undiagnosed 
disability effective September 1, 2005, automatically gave 
rise to the question of whether the newly diagnosed gout was 
causally related to service.  For the reasons set forth 
above, the Board finds that entitlement to service 
connection for gout is warranted.  It follows that the 
effective date for the grant of service connection for gout 
should be September 1, 2005, the date the same disability 
under a different description was severed.   

In the course of giving effect to the grant of service 
connection for gout, the RO will assign a disability rating.  
The Veteran will have the opportunity to appeal from that 
determination if he so desires. 





ORDER

The appeal is granted in part and denied in part as follows:

Entitlement to a 10 percent rating (but no higher) for left 
inguinal hernia repair is warranted.  

Entitlement to a rating in excess of 20 percent for 
hypertension is not warranted. 

Severance of service connection for an undiagnosed illness 
manifested by joint pain in wrists, elbows, knees, ankles, 
and lower back was warranted.  

Entitlement to service connection for gout, effective from 
September 1, 2005, is warranted. 


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


